THE STATE OF TEXAS
                        MANDATE
                    *********************************************


TO THE 188TH DISTRICT COURT OF GREGG COUNTY, GREETING:

       Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 3rd
day of December, 2014, the cause upon appeal to revise or reverse your judgment between

                   THE GOOD SHEPHERD HOSPITAL, INC., Appellant

                      NO. 12-13-00005-CV; Trial Court No. 2012-876-A

                                Opinion by Brian Hoyle, Justice.

                           RONALD MASTEN, ET AL., Appellees

was determined; and therein our said Court made its order in these words:

       “THIS CAUSE came to be heard on the appellate record and briefs filed herein, and the
same being considered, it is the opinion of this court that there was no error in the trial court’s
order denying Appellant’s motion to dismiss.

       It is therefore ORDERED, ADJUDGED and DECREED that the trial court’s order
denying Appellant’s motion to dismiss below be in all things affirmed, and that all costs of this
appeal are hereby adjudged against the Appellant, THE GOOD SHEPHERD HOSPITAL,
INC., for which execution may issue, and that this decision be certified to the court below for
observance.”

        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 28th day of September, 2015.


                       PAM ESTES, CLERK


                       By: _______________________________
                           Chief Deputy Clerk